Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 3, 7, 21 in “Claims - 08/04/2022” have been acknowledged. 
This office action considers claims 1-16, 21-24 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 08/04/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant has amended claims 1 and 21, therefore, arguments with respect to claims 21-24 are moot as well.
With respect to claims 9-16, the applicant argues that “there is no indication that Fukuzumi's drawings are to scale. Accordingly, Applicant maintains that the Office's speculation regarding the relative diameter Fukuzumi's various openings are of "little value" and cannot provide a legitimate basis for concluding that Fukuzumi' s structures teach or suggest the dimensional relationships as recited in claims 9, 14-16”.

    PNG
    media_image1.png
    347
    335
    media_image1.png
    Greyscale

Annotated Fig. 7F of Fukuzumi
While Fukuzumi's drawings may not be drawn to scale, analyzing Fig. 7F of Fukuzumi (annotated above) with respect to the slopes of contact 318, it would have been obvious to one skilled in the art to conclude that the First diameter will be the greatest of the three since the slope that goes through layer 308 is an upward slope and the slope that goes through layer 309 is also an upward slope. Therefore, the first diameter is greater than the third diameter. Furthermore, since layer 309 is relatively a thinner layer compared to 308 and 311, one skilled in the art would estimate that the first diameter is less than or equal to twice the third diameter.
Claim Objections - withdrawn
	Claim 21 was objected due to informality. This objection is withdrawn due to amendment to the claim.
Claim Rejections - 35 USC § 112 - withdrawn
	Claim 7 was rejected under USC 112(b). Applicant’s amendment to the claim overcomes this rejection, therefore, withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
       Claim 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 21 recites:
“a lower portion of the contact sidewall extending through the first ILD has a second slope greater than the first slope, and 
a transition from the first slope to the second slope occurs at a portion of the contact extending through the barrier layer.”
	As is seen, “first slope” has not been defined in the claim as to its location which renders the claim indefinite. Since, it is not understood the location of the first slope, this portion of the claim has not been given any patentable weight.
	Claims 22-24 depend from claim 21.

Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 21, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzumi, of record (US 6541864 B1 – hereinafter Fukuzumi).
Regarding Claim 21, Fukuzumi teaches a semiconductor device (see the entire document; Fig. 7F along with Figs. 7B-7E; specifically, C18 L6 – C19 L35, and as cited below), comprising:

    PNG
    media_image2.png
    280
    398
    media_image2.png
    Greyscale

Fukuzumi – Fig. 7F
a functional structure (transistor comprising layers 305, 303 – Fig. 7F) formed on a substrate (300; C18 L58); 
a source/drain region (305; C19 L6) adjacent to the functional structure (303; Fig. 7B; C18 L61); 
a dielectric film stack ({308, 309, 311}; “an interlayer insulation film 308” – C19 L24; “a thin insulation film 309” – C19 L25; “an insulation film 311” – C19 L20) over the functional structure (transistor) and the substrate (300), the dielectric film stack comprising:
a first inter layer dielectric (ILD) (308) over the substrate (300) and the functional structure (transistor); a barrier layer (309) over the first ILD (308); a second ILD (311) over the barrier layer (309); and 
a contact (318; C19 L35) extending through the dielectric film stack ({308, 309, 311}) and directly contacting the source/drain region (305; “layer 305 including a source and a drain is formed” – C19 L6). 
Regarding Claim 24, Fukuzumi teaches the semiconductor device of claim 21, wherein the first ILD and the second ILD further comprise different dielectric materials (“an interlayer insulation film 308, such as a silicon oxide film, is deposited on the surface planarized as shown in FIG. 7E” – C19 L23 and C19 L31 states “Specifically, an insulation film 311 is selectively etched” – therefore, 311 is different from 308).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi in view of Srinivasan et al., of record (US 10177215 B1 – hereinafter Srinivasan).
Regarding Claim 22, Fukuzumi teaches claim 21 from which claim 22 depends.
But, Fukuzumi does not expressly disclose wherein the first ILD further comprises a plurality of dielectric material sublayers.
However, it is well known in the art to form an inter-layer dielectric in various ways including having a plurality of sublayers as is also taught by Srinivasan (Srinivasan interlayer 140 – Fig. 1; “The lower IMD layer 140 may include one or more sublayers of dielectric material, for example an etch stop layer of silicon nitride, and a main dielectric layer of silicon dioxide or low-k dielectric material on the etch stop layer” – C5 L58).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of an inter-layer dielectric having a plurality of sublayers as is taught by Srinivasan into Fukuzumi.
The ordinary artisan would have been motivated to integrate Srinivasan structure into Fukuzumi structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an inter-layer dielectric having a plurality of sublayers in order to place metal interconnects within the inter layer dielectric efficiently. In other words, a first layer of inter layer may be formed first, then a metal interconnect can be formed over it and then another layer of inter layer dielectric maybe formed over the metal layer which is well known in the art.
Regarding Claim 23, Fukuzumi teaches claim 21 from which claim 23 depends.
But, Fukuzumi does not expressly disclose wherein the second ILD further comprises a laminar structure including at least two different dielectric materials.  
However, Srinivasan teaches forming a second ILD that comprises a laminar structure including at least two different dielectric materials (Srinivasan ILD 142 – Fig. 1; “The ILD layer 142 may include one or more dielectric sublayers, such as a main dielectric layer of silicon dioxide or low-k dielectric material on the lower IMD layer 140” C5 L67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming a second ILD that comprises a laminar structure including at least two different dielectric materials as is taught by Srinivasan into Fukuzumi.
The ordinary artisan would have been motivated to integrate Srinivasan structure into Fukuzumi structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an inter-layer dielectric having a plurality of sublayers in order to place metal interconnects within the inter layer dielectric efficiently in the upper portion of the device. In other words, a first layer of inter layer may be formed first, then a metal interconnect can be formed over it and then another layer of inter layer dielectric maybe formed over the metal layer which is well known in the art.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20190148374 A1 – hereinafter Bae).
Regarding Claim 1, Bae teaches a semiconductor device (see the entire document; Fig. 2; specifically, [0020]-[0045], and as cited below), comprising:

    PNG
    media_image3.png
    272
    570
    media_image3.png
    Greyscale

Bae – Fig. 2
a gate structure (120; Fig. 2; – [0022] - “a gate structure 120”) on a substrate; 
a source/drain region adjacent to the gate structure (110 – [0020] – “a substrate 110”); 
a dielectric film stack ({134, 136, 138} – [0033] – “insulating layer 134”; [0034] – “The etch stop layer 136 may include silicon nitride, silicon oxide, or silicon oxynitride”; [0040] – “An insulating interlayer 138”) over the gate structure (120) and the substrate (110), the dielectric film stack comprising: 
a first inter layer dielectric (ILD) (134) over the substrate (110) and the gate structure (120); 
a barrier layer (136) over the first ILD (134); 
a second ILD (138) over the barrier layer (134); and 
a contact (CA1={CA1a, CA1b}; [0043] – “a first contact CA1” – also see [0044]) extending through the dielectric film stack ({134, 136, 138}) and directly contacting the source/drain region (114 – [0028] – “A source/drain region 114”), wherein 
an upper portion of a contact sidewall (sidewall of CA1b) in the second ILD has a first slope (slope of CA1b – [0045] – “the side surface of the first portion CA1a of the first contact CA1 and the side surface of the second portion CA1b of the first contact CA1 may be connected without undergoing a sharp change in their slopes” – that is, CA1b and CA1a both have slopes), 
a lower portion of the contact sidewall (sidewall of CA1a) in the first ILD has a second slope (slope of CA1a – see [0045]), and 
a transition from the first slope (slope of CA1b) to the second slope (slope of CA1a) occurs at a portion of the contact extending through the barrier layer (transition occurs at barrier layer 136 as shown in Fig. 2).
While Bae teaches that CA1a and CA1b have their slopes (see [0045]), Bae does not expressly disclose the second slope (slope of CA1a) is larger than the first slope (slope of CA1b).
However, Fig. 2 shows the sidewall of CA1a is more vertical than the sidewall of CA1b.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the slope of CA1a is larger than the slope of CA1b since a more vertical line has a larger slope than a less vertical line.
Regarding Claim 2, Bae teaches claim 1 from which claim 2 depends.
But, Bae does not expressly disclose wherein a thickness of the barrier layer is less than 10% of a total thickness of the first ILD, the barrier layer, and the second ILD.
However, as cited in the parent claim analysis of claim 1, Bae discloses the dielectric film stack formed of ({134, 136, 138}) of which 136 is the barrier layer. Layer 136 appears to be about 10% of the total dielectric film stack from Fig. 2. Furthermore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to select, from Bae any thickness of the barrier material compared to the total thickness.
It is considered obvious to try all known solutions when there is a recognized need in the art (multiple materials disposed one over the other as in Bae), there had been a finite number of identified (all permutations of compositions disclosed by Bae) predictable (all permutations would be expected to work as all the above number of metals  are relevant  compositions) solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. MPEP 2143, E. 
Moreover, the instant application specification contain no disclosure of either the critical nature of the claimed relative thickness i.e., “wherein a thickness of the barrier layer is less than 10% of a total thickness of the first ILD, the barrier layer, and the second ILD” or of any unexpected results arising therefrom. Applicant has not disclosed that having a barrier layer thickness of less than 10% of a total thickness, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the limitation of “wherein a thickness of the barrier layer is less than 10% of a total thickness of the first ILD, the barrier layer, and the second ILD” is not patentable over Bae.
Regarding Claim 3, Bae teaches the device of claim 1, wherein a middle portion of the contact sidewall in the barrier layer has a third slope (slope of 136), the third slope being greater than or equal to the first slope and lesser than or equal to the second slope (slope of 136 is equal to slope of CA1a as they in the same straight line).  
Regarding Claim 4, Bae teaches claim 1 from which claim 4 depends.
But, Bae does not expressly disclose, wherein the second slope ranges from at least 850 to 89.50.  
However, as cited in the parent claim analysis of claim 1, Bae discloses the second slope on the lower portion of contact CA1a. What can be ascertained from the slope is that slope angle is less than 90 degree due to the slight slope. Furthermore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to select, from Bae any slope of the lower portion of the contact 318 to be around 850 to 89.50.
Moreover, the instant application specification contain no disclosure of either the critical nature of the claimed relative the second slope i.e., “wherein the second slope ranges from at least 850 to 89.50” or of any unexpected results arising therefrom. Applicant has not disclosed that having wherein the second slope ranges from at least 850 to 89.50, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the limitation of “wherein the second slope ranges from at least 850 to 89.50” is not patentable over Bae.
Regarding Claim 5, Bae teaches claim 1 from which claim 5 depends.
But, Bae does not expressly disclose wherein the first slope ranges from at least 450 to not more than 850.  
However, as cited in the parent claim analysis of claim 1, Bae discloses the first slope on the upper portion of contact CA1b. What can be ascertained from the slope of Fig. 2 is that the first slope is less than 90 degrees due to the slight slope. Furthermore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to select, from Bae any slope of the lower portion of the contact CA1b to be around to be at least 450 to not more than 850.
Moreover, the instant application specification contain no disclosure of either the critical nature of the claimed relative the second slope i.e., “wherein the first slope ranges from at least 450 to not more than 850” or of any unexpected results arising therefrom. Applicant has not disclosed that having wherein the first slope ranges from at least 450 to not more than 850, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the limitation of “wherein the first slope ranges from at least 450 to not more than 850” is not patentable over Bae.
Regarding Claim 6, Bae teaches the device of claim 1, wherein the second ILD has a top surface substantially parallel with a top surface of the contact (top surface of CA1 is substantially parallel to the top surface of 138 as seen in Fig. 2).  
Regarding Claim 7, Bae teaches the device of claim 1, wherein a value of the first slope is between a minimum value and a maximum value, and a ratio of the minimum value and the maximum value does not exceed 1.88 (It has been shown in the rejection of claim 5 that it would have been obvious to have the slope of CA1b to range from 450 to 850. Therefore, one skilled in the art will be able to choose a minimum value of 450  and maximum value of 500 in which case a ratio of the minimum value to the maximum value would not exceed 1.88).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Yu et al., of record (US 7906418 B2 – hereinafter Yu).
Regarding Claim 8, Bae teaches claim 1 from which claim 8 depends.
But, Bae does not expressly disclose wherein the gate structure is a split gate flash memory structure.
However, it is well-known in the art wherein a gate structure is part of a split gate flash memory structure as is taught by Yu (“A generally adopted elemental structure for a flash memory device is the split gate field effect transistor (SGFET) device, which includes a channel region and opposing source/drain regions formed in a semiconductor substrate. A split gate FET also includes a split gate structure typically including a floating gate and a control gate” – Col. 1, lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Yu into Bae.
The ordinary artisan would have been motivated to integrate Yu into Bae structure in the manner set forth above for, at least, this integration will enable fabricating gate structures with tapered via structure that are suitable in split gate flash memory.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi (US 6541864 B1 – hereinafter Fukuzumi).
Regarding Claim 9, Fukuzumi teaches a semiconductor device (see the entire document; Fig. 7F along with Figs. 7B-7E; specifically, C18 L6 – C19 L35, and as cited below), comprising:
a gate structure (303; Fig. 7B; C18 L61 – also Fig. 7F) on a substrate (300; C18 L58); 
a source/drain region (305; C19 L6) adjacent to the gate structure (303); 
a dielectric film stack ({308, 309, 311}; “an interlayer insulation film 308” – C19 L24; “a thin insulation film 309” – C19 L25; “an insulation film 311” – C19 L20) over the gate structure (303) and the substrate (300), the dielectric film stack ({308, 309, 311}) comprising:
a first inter layer dielectric (ILD) (308) over the substrate (300) and the gate structure (303); a barrier layer (309) over the first ILD(308); and a second ILD (311) over the barrier layer (309); and 
a contact (318; C19 L35) extending through the dielectric film stack ({308, 309, 311}) and directly contacting the source/drain region (305; “layer 305 including a source and a drain is formed” – C19 L6), wherein a top of the contact has a first diameter (diameter of 318 at the intersection of 309 and 311 - hereinafter First Diameter – Fig. 7F); a bottom of the contact has a second diameter (hereinafter Second Diameter); and a portion of the contact extending through the barrier layer has a third diameter (hereinafter Third Diameter – Fig. 7F).
But, Fukuzumi does not expressly disclose wherein the first diameter is greater than the third diameter, and the first diameter is less than or equal to twice the third diameter.
However, analyzing Fig. 7F with respect to the slopes of the lower portion of contact 318 and relative thickness of barrier layer 309 to the dielectric film stack ({308, 309, 311}), one skill in the art would conclude that the First Diameter is greater than the Third Diameter due to the slope occurring at 309 and the First Diameter is little bigger than the Third Diameter, however less than twice the Third Diameter. This is due to the fact that thickness of 309 is about 10% of the total of ({308, 309, 311}) and due to the relationships of the slopes of the lower portion and the upper portion of 318.
Therefore, Fukuzumi’s shape of contact 318 appears to meet the claim limitations.
Regarding Claim 10, Fukuzumi teaches the semiconductor device of claim 9, wherein the barrier layer is a silicon nitride layer (“a thin insulation film 309, e.g., a silicon nitride film” – C19 L26).
Regarding Claim 11, Fukuzumi teaches the semiconductor device of claim 9, wherein the first ILD, the second ILD, and the barrier layer are different dielectric materials (“an interlayer insulation film 308, such as a silicon oxide film, is deposited on the surface planarized as shown in FIG. 7E and then a thin insulation film 309, e.g., a silicon nitride film” – C19 L23 and C19 L31 states “Specifically, an insulation film 311 is selectively etched” – therefore, 311 is different from 308 and 309).
Regarding Claim 12, Fukuzumi teaches claim 9 from which claim 12 depends.
But, Fukuzumi does not expressly disclose wherein a slope of an upper portion of the contact sidewall against the first ILD is greater than 850.  
However, as cited in the parent claim analysis of claim 1, Fukuzumi discloses the second slope on the lower portion of contact 318. What can be ascertained from the slope is that slope angle is less than 90 degree due to the slight slope. Furthermore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to select, from Fukuzumi any slope of the lower portion of the contact 318 to be around 850 to 89.50.
Moreover, the instant application specification contain no disclosure of either the critical nature of the claimed relative the second slope i.e., “wherein a slope of an upper portion of the contact sidewall against the first ILD is greater than 850” or of any unexpected results arising therefrom. Applicant has not disclosed that having wherein a slope of an upper portion of the contact sidewall against the first ILD is greater than 850, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the limitation of “wherein a slope of an upper portion of the contact sidewall against the first ILD is greater than 850” is not patentable over Fukuzumi.
Regarding Claim 13, Fukuzumi teaches claim 9 from which claim 13 depends.
But, Fukuzumi does not expressly disclose wherein a slope of an upper portion of the contact sidewall against the first ILD is greater than 850.  
However, as cited in the parent claim analysis of claim 1, Fukuzumi discloses the second slope on the lower portion of contact 318. What can be ascertained from the slope is that slope angle is less than 90 degree due to the slight slope. Furthermore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to select, from Fukuzumi any slope of the lower portion of the contact 318 to be around 850 to 89.50.
Moreover, the instant application specification contain no disclosure of either the critical nature of the claimed relative the second slope i.e., “wherein a slope of a lower contact sidewall against the second ILD is less than 850” or of any unexpected results arising therefrom. Applicant has not disclosed that having wherein a slope of an upper portion of the contact sidewall against the first ILD is greater than 850, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the limitation of “wherein a slope of an upper portion of the contact sidewall against the first ILD is greater than 850” is not patentable over Fukuzumi.
Regarding Claim 14, Fukuzumi teaches claim 9 from which claim 14 depends.
But, Fukuzumi does not expressly disclose wherein the third diameter is at least 1.1 times the second diameter.
However, by analyzing Fig. 7 of Fukuzumi, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to conclude that the third diameter is at least 1.1 times the second diameter due to the slope of the lower portion of the contact 318. 
Regarding Claim 15, Fukuzumi teaches claim 9 from which claim 15 depends.
But, Fukuzumi does not expressly disclose wherein the first diameter is 1.15 times the third diameter.
However, by analyzing Fig. 7 of Fukuzumi, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to conclude that wherein the first diameter is 1.15 times the third diameter due to the slope of the upper portion of contact 318.
Regarding Claim 16, Fukuzumi teaches claim 9 from which claim 16 depends.
But, Fukuzumi does not expressly disclose wherein the third diameter is at least 1.1 times the second diameter, and the first diameter is at least 1.15 times the second diameter.
However, by analyzing Fig. 7 of Fukuzumi, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to conclude that the third diameter is at least 1.1 times the second diameter, and the first diameter is at least 1.15 times the second diameter due to the slopes of the lower and upper portions of the contact 318.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898